Citation Nr: 9923640	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-22 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a skin disability, 
claimed as jungle rot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from September 1967 to September 1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.

In connection with his appeal, the veteran testified at a 
video conference hearing before a member of the Board; a 
transcript of that hearing is associated with the claims 
file.  The record reflects that the veteran accepted the 
video conference hearing in lieu of an "in-person" hearing 
before a Board member.  See 38 C.F.R. § 20.700(e) (1998).

The issues of entitlement to service connection for PTSD and 
hearing loss are discussed in the remand portion of this 
decision.  


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran developed any skin disorder during service, or 
competent evidence of record otherwise relating a currently 
diagnosed skin disorder to military service.




CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria-Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the case law of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  If the claimed 
disability relates to an observable disorder, lay evidence 
may be sufficient to show the incurrence of a disease or 
injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis: 1) Has the claimant produced 
"satisfactory lay or other evidence of such injury or 
disease."  "Satisfactory evidence" is defined as "credible 
evidence that would a allow a reasonable fact finder to 
conclude that the alleged injury or disease was incurred in 
or aggravated by the veteran's combat service"; 2) Is the 
proffered evidence "consistent with the circumstances, 
conditions, or hardships of such service"; and 3)  Once 
these the first two steps are met, the Secretary will accept 
the combat veteran's evidence as sufficient proof of service 
incurrence, even if no official record of such incurrence 
exists, unless the government can met the burden of showing 
"clear and convincing evidence to the contrary."  Only in 
the third step may contrary evidence, such as a Report of 
Medical Examination at Separation, be brought into play.  
Collette, 82 F.3d at 393.  

It must be noted however that the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  In short, the above-
cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Despite the above, competent evidence of a current disability 
and of a nexus between service and a current disability is 
still required.  Wade v. West, 11 Vet. App. 302 (1998); 
Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996).  In Arms v. West, 12 Vet.App. 188 
(1999), the Court specifically stated that Collette did not 
obviate the (1) current disability and the (2) medical nexus 
requirements for setting forth a well-grounded claim.

Analysis:  Skin Disorder

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim.  "[A] 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay statements are not sufficient to 
establish a plausible claim.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The report of medical examination at entrance into active 
service is negative for notation of any skin abnormality.  In 
February 1970, the veteran complained of "prickly heat" on 
his back when he got nervous.  A May 1970 record notes that 
the veteran was evaluated for a facial rash.  In March 1971, 
the veteran complained of a rash of two days' duration under 
his nose.  That entry includes notation of a past history of 
recurrence.  Examination revealed erythematous eruptions 
around the beard area.  The veteran was advised to stop using 
his aftershave.  In April 1971, the veteran presented for 
evaluation of a reoccurrence of a rash under his chin and 
neck.  He gave a history of using cream for such.  At the 
time of discharge in August 1971, the veteran's skin was 
clinically evaluated as normal.  Thus, it appears that any 
in-service skin problems were acute and transitory, resolving 
prior to discharge.  Moreover, service medical records show 
no diagnoses pertinent to the skin, only notation of 
complaints and examination findings.  The Board notes the 
veteran's assertion of having been informed of jungle rot or 
a specifically diagnosed skin disability while in service; 
however, that assertion, "filtered as it (is) through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence" of a diagnosed disability.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

The veteran first filed a claim for service connection for 
skin problems in 1995, many years after service.  An October 
1995 VA examination included evaluation of the veteran's skin 
complaints.  The examination was stated to be for "jungle 
rot."  The veteran stated that he had jungle rot on his feet 
and in his groin area.  He denied childhood skin problems.  
He complained of itching and indicated that a wet environment 
was a factor.  Objective examination revealed that the 
toenails and skin of the feet, as well as the face, neck 
trunk and lower extremities were dermatologically 
unremarkable.  There were two small, unmarginated, slightly 
scaly, slightly excoriated dry areas on the right forearm.  
The groin was unremarkable.  The diagnosis was a history of 
skin rashes on the feet, groin and extremities, with negative 
skin examination at that time with the exception of the 
superficial dermatitic areas on the right forearm.  The VA 
examiner did not provide a specific skin diagnosis at that 
time.  Absent proof of a present disability there can be no 
valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The claims file does contain skin diagnoses.  Of record are 
private records from the Friendly Hills Medical Group dated 
from October 1977 to May 1995.  According to a record dated 
in March 1994 the veteran admitted to the use of new company 
uniforms.  Examination revealed a fine erythematous, 
nonpalpable and nonblanching rash on the upper extremities 
and trunk.  There was also an erythematous rash on the crural 
region and inner thighs, bilaterally.  Diagnoses shown are 
allergic dermatitis and tinea cruris.  Neither of these 
diagnoses was shown at any time during service or in other 
available medical records.  Nor has any competent medical 
professional related such to the veteran's period of service.  
Thus, there is no competent evidence of chronicity or of a 
nexus between a current diagnosis and service.  See Caluza, 
supra.  In fact, the only evidence of any nexus is the 
veteran's own statements.

In his substantive appeal the veteran indicated he would go 
to the VA for a diagnosis the next time he had an outbreak of 
jungle rot.  In May 1999, the veteran testified via video 
conference before a member of the Board.  He reported that he 
was first diagnosed with jungle rot while in service.  He 
reported that he was told he developed the problem due to his 
feet being wet but was unable to remember the offered 
diagnosis.  He described symptoms such as open sores and 
blisters with cracking skin and indicated that the problem 
was on his feet and elbows, but mostly on his feet.  
Transcript at 15-17.  He indicated that he still had problems 
with his feet after service.  He reported treatment at a VA 
facility in 1995.  Transcript at 18-19.  The veteran 
explained that there were few references to skin problems in 
the record because he had been told there was nothing to be 
done.  Transcript at 22.  

Based on the above, the Board recognizes the veteran's own 
assertions as to a relationship between a current skin 
disability and service and notes that he is competent to 
report his symptom history.  However, the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Although he is competent to report 
skin symptoms during and since service, neither the 
provisions of 38 C.F.R. § 3.303(c) or the Court's holdings in 
Savage and Clyburn, supra, negate the requirement of a nexus 
between currently manifested symptomatology and/or diagnoses 
and service.  Such nexus is absent in this case.  Rather, the 
record as it stands shows only several in-service notations 
of an undiagnosed rash, a negative discharge examination and 
no treatment or complaints for decades after service.  The 
post-service evidence is limited to one examination report 
and one private record, neither of which contains a competent 
opinion relating findings or diagnoses to service.  The Board 
notes that, without making any determination as to the 
veteran's combat status, the provisions of 38 U.S.C.A. 
§ 1154(b) would not be sufficient to eliminate the nexus 
requirement lacking in this case.  See Arms, supra.  Absent 
such nexus evidence, the veteran's claim of entitlement to 
service connection for a skin disorder must be denied as not 
well grounded.  38 U.S.C.A. § 5107.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.

ORDER

Service connection for a skin disorder is denied.


REMAND

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1998); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1998), as 
amended effective March 7, 1997 (64 Fed. Reg. 117 (June 18, 
1999); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In the instant case, the claims file contains diagnoses of 
PTSD, suggested by medical personnel, and argued by the 
veteran, to be related to Vietnam experiences.  However, no 
stressor claimed by the veteran has been verified and his 
combat status is unclear based on a review of available 
service records and information obtained from the United 
States Marine Corps.  Specifically, although the veteran was 
stationed in Vietnam from June 1968 to November 1969, unit 
records associated with the claims file cover only the period 
November to December 1969.  Moreover, the veteran's service 
personnel records reflect issuance of a meritorious unit 
citation to the veteran in 1971, and include note of "Combat 
Service Code 5" as well as listing his participation in 
multiple support and defense operations.  Clarification as to 
the veteran's combat status and/or stressor verification is 
thus necessary prior to adjudication of the veteran's PTSD 
claim.  See Falk v. West, No. 96-1286 (U.S. Vet. App. 
May 26, 1999) which held, in essence, that the duty to assist 
in a well-grounded PTSD case includes obtaining unit 
histories and records from all relevant dates as well as 
obtaining background documentation for awards or citations 
potentially indicative of combat.

In regard to the claim of service connection for hearing 
loss, under Hensley v. Brown, 5 Vet. App. 155, 157 (1993), 
the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Thus, under Hensley, the veteran did not have hearing 
loss on his service entrance examination in September 1967.  
Of record is a service medical profile report dated in 
December 1969, which reflects a diagnosis of neurosensory 
high frequency hearing loss and recommending the veteran not 
be assigned to duties involving habitual or frequent exposure 
to loud noises or weapons firing and assigns a "3" under 
"H" rather than the previously assigned "1."  

The report of the veteran's service discharge examination 
report, dated in August 1971, shows pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
0
25
30
LEFT
10
5
0
0
30

The service discharge report also includes notation of 
"defective hearing" under the summary of defects and 
diagnoses.  Thus, in-service records reflect a hearing loss 
as defined by the Court in Hensley, supra, but not hearing 
disability under 38 C.F.R. § 3.385.

At the time of a VA examination conducted in October 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
30
20
65
65
LEFT
10
10
10
35
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 86 percent in the left ear.  
Those results meet the definition of a hearing loss 
disability under 38 C.F.R. § 3.385 for VA purposes.  The 
examiner noted a history of acoustic trauma from 1968 to 
1969, during the veteran's period of service, and diagnosed 
bilateral sensorineural hearing loss, along with bilateral, 
constant tinnitus stated to be secondary to acoustic trauma.  
However, the examiner did not specifically link the hearing 
loss to service.  In regard to noise exposure, it is noted 
that although at his personal hearing the veteran essentially 
denied post-service noise exposure, the record reflects, 
among other things, that he belonged to a motorcycle club 
subsequent to service.  In view of these facts, the Board has 
concluded that this issue must be developed further. 

Accordingly, this case is remanded for the following:

1.  The RO should advise the veteran that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  If available, the results 
of any hearing tests after service and 
prior to 1995 would be helpful.  Also, he 
should be asked to identify the unit to 
which he was attached that received the 
Meritorious Unit Commendation; the dates 
on which he observed buddies being 
wounded or killed, their names, and the 
locations of such incidents; and the date 
on which he observed a transport 
helicopter crashing over the landing zone 
and blowing up ammunition.  

2.  The RO should contact Ford Motor 
Company in Dearborn, Michigan, for the 
results of any post-service employment 
examination or other medical records that 
reflect the results of any hearing tests 
or hearing complaints.  The veteran 
worked for Ford Motor both prior to 
service and again after service from 
about 1971 to 1979, at the Pico Rivera 
plant in Pico Rivera, California. 

3.  Thereafter, the RO should refer the 
veteran's case, including the claims 
file, to the audiologist who conducted 
the October 1995 audiologcal evaluation 
or to another doctorate level audiologist 
or physician who specialized in diseases 
of the ears, nose and throat for an 
opinion as to the following:  In view the 
of puretone thresholds obtained on the 
veteran's service discharge examination, 
is it at least as likely as not that the 
additional decrease in hearing acuity 
shown after service is the result of 
noise exposure during service or any 
other incident of service.  

4.  The RO should ask the National 
Personnel Records Center to provide to 
the RO, all records reflecting the 
veteran's duty assignments, including any 
temporary duty; records reflecting his 
personnel evaluations; the letters of 
appreciation issued to the veteran in 
October 1969 and February 1970; any 
citation or other information indicating 
why his unit was awarded the Meritorious 
Unit Commendation (or Citation) in August 
1971, the name of the unit involved, and 
the period covered by the award; and all 
pages NAVMC 118(9)-PD showing 
awards/combat history-expeditions, and 
all pages NAVMC 118(11) showing 
administrative remarks.  

5.  Thereafter, the RO should submit a 
copy of this part of the remand, the 
veteran's service personnel records (the 
official copies if obtained), and any 
additional stressor information, to the 
Commandant of the Marine Corps, 
Headquarters, United States Marine Corps, 
Code MMRB, Quantico, Virginia 22134-0001 
and request further information relevant 
to the veteran's combat status and 
circumstances of service, specifically, 
to include the following:

a.  Command chronologies, unit records 
and/or histories or any other records for 
the inclusive period June 1968 to 
November 1969, the months the veteran was 
stationed in Vietnam, including such 
documents that would tend to show how the 
veteran's unit participated in the 
various operations noted in this service 
records as "Combat History-
Expeditions," specifically to include 
the nature of action by the unit "in the 
defense of Quang Tri Combat Base," on 
June 22, 1968.  

b.  Documentation as to the basis for 
award of a Meritorious Unit Commendation 
(or Citation) issued on August 12, 1971, 
which, according to the veteran's service 
records, shows no date of approval or 
approving authority.  

c.  Information as to the meaning of  
"Combat Service Code 5" noted as an 
undated entry in NAVMC 118(11).  

d.  Marine Corps personnel should attempt 
to verify the following incidents claimed 
by the veteran: The crash of a 
helicopter, with fatalities, at LZ Stud, 
Quang Tri Province, thereby setting off 
100,000 rounds of ammunition; incoming 
rockets at Khe Sanh for one month; and a 
46th or 47th Army helicopter crash in 
1969.

6.  After the above has been completed, 
to the extent possible, the RO must make 
a specific determination with respect to 
whether the veteran was involved in 
combat and, in regard to each stressor 
reported by the veteran, whether there is 
sufficient evidence to support his 
contention that he was exposed to such 
stressors in service.  All credibility 
issues related to this matter should be 
addressed at that time.

7.  If the veteran is deemed not to be a 
combat veteran, and if any stressor is 
verified during the course of this 
remand, the veteran should then be 
afforded a VA examination by a board-
certified psychiatrist.  The examination 
should include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The RO must 
specify for the psychiatrist the 
stressor(s) that it has determined are 
corroborated by the evidence of record 
and instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, in arriving 
at diagnoses, enumerating the specific 
diagnostic criteria satisfied and the 
specific findings meeting the criteria 
for any disorder found.  If PTSD is 
diagnosed, the stressors supporting the 
diagnosis must be identified, as must be 
the evidence documenting the stressors.  
The claims folder and a separate copy of 
this remand must be made available for 
review by the examiner prior to the 
examination.

8.  Thereafter, the RO should review the 
record and ensure that the requested 
development has been completed to the 
extent possible and satisfies the 
requirements of this remand.  Any 
corrective action should be taken.  The 
RO is advised that the Board is obligated 
by law to ensure that the RO complies 
with its directives.  See Stegall v. 
West, 11 Vet. App. 489 (1998).  
Thereafter, the RO should re- adjudicate 
the veteran's claims of entitlement to 
service connection for hearing loss and 
PTSD.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

